IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00246-CR
 
Sidney Eugene Greer,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 284th District Court
Montgomery County, Texas
Trial Court # 01-09-06007
CR
 

MEMORANDUM 
Opinion

 




          Sidney
Eugene Greer filed a notice to withdraw his notice of appeal.  See
Tex. R. App. P. 42.2(a).  Greer personally signed the written
withdrawal.  Id.
          The
unique problem in this case is that Greer is represented by an attorney, and
the attorney did not participate in Greer’s decision to withdraw the notice of
appeal.  Greer is correct in asserting
that the requirement that an appellant’s attorney must sign the withdrawal has
been deleted from the rule to remove any implication that the attorney may
“veto” the appellant’s decision to withdraw his notice of appeal.  See
Tex. R. App. P. 42.2, Notes and
Comments.
          In
an abundance of caution, the Clerk of this Court notified Greer and his
attorney that Greer had filed a withdrawal of his notice of appeal and that a
majority of the Court had determined that unless the attorney filed a brief or
other response within 21 days showing why the appeal should not be dismissed,
the appeal would be dismissed pursuant to Greer’s withdrawal of his notice of
appeal.  More than 21 days have passed,
and no brief or other response by Greer’s attorney has been received.  Greer, however, sent this Court a letter,
again expressing his desire to withdraw his notice of appeal and indicating
that he directed his attorney not to respond to our correspondence “so that the
appeal may be dismissed.”
          We
have not issued a decision in this case. 
A copy of Greer’s withdrawal of his notice of appeal has been sent to
the trial court clerk.  See Tex.
R. App. P. 42.2(a).
          Accordingly,
this appeal is dismissed.
                                                                   TOM GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal
dismissed
Opinion
delivered and filed April 27, 2005
Do
not publish
[CRPM]